As filed with the Securities and Exchange Commission on May 27, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10475 COUNTRY Mutual Funds Trust (Exact name of registrant as specified in charter) 1705 N. Towanda Ave. P.O. Box 2020 Bloomington, Illinois61702 (Address of principal executive offices) (Zip code) James M. Jacobs Office of the General Counsel Bloomington, Illinois61702 (Name and address of agent for service) 1-800-245-2100 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2011 Date of reporting period:March 31, 2011 Item 1. Schedule of Investments. COUNTRY Mutual Funds - Schedule of Investments March 31, 2011 COUNTRY Growth VP Fund (Unaudited) Shares Value COMMON STOCKS - 96.46% Consumer Discretionary - 12.30% Abercrombie & Fitch Co. - Class A $ Ann Taylor Stores Corp. (a) ComcastCorporation - Class A GentexCorporation The Home Depot,Inc. International Game Technology Jones Group, Inc. Kohl'sCorporation Newell Rubbermaid, Inc. NewsCorporation - Class A TargetCorporation (a) Consumer Staples - 14.52% Archer-Daniels-MidlandCompany Church & Dwight Co., Inc. CVS Caremark Corporation Energizer Holdings, Inc. (a) The Kroger Co. McCormick & Company, Inc. Philip Morris International,Inc. The Procter & GambleCompany Ralcorp Holdings, Inc. (a) Wal-Mart Stores, Inc. Energy - 14.58% ApacheCorporation Chesapeake Energy Corp. ChevronTexaco Corp. ConocoPhillips Exxon MobilCorporation Frontier Oil Corp. HalliburtonCompany Schlumberger Limited (b) Financials - 10.73% ACE Limited (b) Aflac Incorporated American ExpressCompany The Bank of New York Mellon Corporation BlackRock, Inc. JPMorgan Chase &Co. State Street Corp. Wells Fargo & Company Health Care - 13.13% Abbott Laboratories AmgenInc. (a) Baxter InternationalInc. Covance, Inc. (a) Eli Lilly and Company Gilead Sciences, Inc. (a) Johnson & Johnson Medtronic, Inc. Merck & Co., Inc Novartis AG - ADR Roche Holding AG - ADR St. Jude Medical, Inc. WellPoint, Inc. Industrials - 9.12% 3M Co. Emerson Electric Co. General Dynamics Corp. General ElectricCompany Ingersoll-Rand PLC (b) COUNTRY Mutual Funds - Schedule of Investments March 31, 2011 COUNTRY Growth VP Fund (Unaudited) Information Technology - 13.85% Cisco Systems, Inc. Dell, Inc. (a) Google, Inc. (a) Hewlett Packard Co. IntelCorporation International Business MachinesCorp. MicrosoftCorp. QUALCOMMInc. Research In Motion Ltd. (a) (b) Western UnionCompany Materials - 2.27% BHP Billiton Limited - ADR Monsanto Company Newmont MiningCorporation Telecommunication Services - 2.99% American TowerCorporation - Class A (a) AT&T,Inc. Utilities - 2.97% American Water Works Co., Inc. NextEra Energy, Inc. Westar Energy, Inc. TOTAL COMMON STOCKS (Cost $10,472,462) Principal Amount CORPORATE BONDS - 0.81% Northern States Power Co. 8.000%, 08/28/2012 $ TOTAL CORPORATE BONDS (Cost $100,406) Shares SHORT-TERM INVESTMENTS - 2.67% Money Market Fund - 2.67% Federated Prime Obligations Fund, 0.16% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $362,701) TOTAL INVESTMENTS (Cost $10,935,569) - 99.94% (d) (g) OTHER ASSETS IN EXCESS OF LIABILITIES - 0.06% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. ADR - American Depository Receipt (a) Non-income producing security. (b) Foreign issuer. (c) The rate quoted is the annualized seven-day yield as of March 31, 2011. (d) The cost basis of investments for federal income tax purposes at March 31, 2011 was as follows*: COUNTRY Mutual Funds - Schedule of Investments March 31, 2011 COUNTRY Growth VP Fund (Unaudited) Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. (g) Summary of Fair Value Exposure at March 31, 2011 Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's net assets as of March 31, 2011: Level 1 Level 2 Level 3 Total Common Stocks Consumer Discretionary $ $ - $ - $ Consumer Staples - - Energy - - Financials - - Health Care - - Industrials - - Information Technology - - Materials - - Telecommunication Services - - Utilities - - Total Common Stocks - - Corporate Bonds - - Short Term Investments - - Total Investments in Securities $ $ $ - $ The Fund did not invest in any Level 3 securities during the period.The Fund did not have transfers into or out of Level 1 or Level 2 during the period. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. COUNTRY Mutual Funds - Schedule of Investments March 31, 2011 COUNTRY VP Bond Fund (Unaudited) Principal Amount Value ASSET BACKED SECURITIES - 1.91% Caterpillar Financial Asset Trust 4.940%, 04/25/2014 $ $ Citibank Credit Card Insurance Trust 4.150%, 07/07/2017 Countrywide Asset-Backed Certificates 5.549%, 08/25/2021 John Deere Owner Trust 4.890%, 03/16/2015 PG&E Energy Recovery Funding LLC 4.470%, 12/25/2014 Residential Asset Securities Corporation 4.767%, 10/25/2032 (a) TOTAL ASSET BACKED SECURITIES (Cost $334,361) CORPORATE BONDS - 32.24% Abbott Laboratories 5.600%, 05/15/2011 American Honda Finance Corporation 6.700%, 10/01/2013 (Acquired 09/24/2008, Cost $99,904) (b) (c) Archer-Daniels-Midland Company 5.450%, 03/15/2018 AT&T, Inc. 5.500%, 02/01/2018 Baltimore Gas and Electric Company 6.730%, 06/12/2012 BHP Billiton Finance Ltd. 5.125%, 03/29/2012 (c) Burlington Northern Santa Fe 5.750%, 03/15/2018 Canadian Pacific Railroad Company 5.750%, 05/15/2013 (c) Citigroup, Inc. 5.500%, 08/27/2012 Coca Cola Enterprises, Inc. 7.375%, 03/03/2014 ConocoPhillips Co. 6.650%, 07/15/2018 Credit Suisse New York 5.000%, 05/15/2013 (c) Devon Energy Corp. 6.300%, 01/15/2019 Duke Energy Carolinas, LLC 5.750%, 11/15/2013 E.I. Du Pont De Nemours & Co. 5.000%, 01/15/2013 General Electric Capital Corporation 5.000%, 06/27/2018 (a) Harley-Davidson Funding Corp. 5.250%, 12/15/2012 (Acquired 12/05/2007, Cost $99,886) (b) Hewlett Packard Co. 4.500%, 03/01/2013 Honeywell International,Inc. 4.250%, 03/01/2013 Ingersoll-Rand Co. 6.230%, 11/19/2027 (c) International Business Machines Corporation 7.625%, 10/15/2018 JPMorgan Chase & Co. 5.375%, 10/01/2012 KelloggCo. 5.125%, 12/03/2012 Kraft Foods,Inc. 6.750%, 02/19/2014 Merck & Co., Inc. 5.760%, 05/03/2037 Merrill Lynch & Co. Inc. 5.450%, 02/05/2013 New Valley Generation IV 4.687%, 01/15/2022 New York University 5.236%, 07/01/2032 Pfizer, Inc. 5.350%, 03/15/2015 Pitney Bowes, Inc. 5.250%, 01/15/2037 Regions Bank 7.500%, 05/15/2018 Rio Tinto Finance USA Ltd. 5.875%, 07/15/2013 (c) Simon Property Group LP 5.750%, 12/01/2015 Southern California Edison Co. 5.750%, 03/15/2014 Stanford University 4.750%, 05/01/2019 State Street Corporation 5.375%, 04/30/2017 The Bank of New York Mellon Corporation 4.500%, 04/01/2013 Transocean, Inc. 5.250%, 03/15/2013 (c) United Parcel Service,Inc. 4.500%, 01/15/2013 United TechnologiesCorp. 5.375%, 12/15/2017 Verizon Communications, Inc. 5.500%, 02/15/2018 Vessel Management Services, Inc. 4.960%, 11/15/2027 Wal-Mart Stores, Inc. 6.200%, 04/15/2038 Walt Disney Company 4.700%, 12/01/2012 Wells Fargo & Co. 5.625%, 12/11/2017 William Wrigley Junior Co. 4.650%, 07/15/2015 TOTAL CORPORATE BONDS (Cost $5,272,477) MORTGAGE BACKED SECURITIES - 22.66% Bank of America Mortgage Securities, Inc. 5.250%, 10/25/2020 Citicorp Mortgage Securities, Inc. 5.000%, 08/25/2020 6.000%, 11/25/2036 Federal Home Loan Mortgage Corp. 6.500%, 03/01/2015 4.000%, 11/15/2018 5.000%, 11/15/2018 5.750%, 12/15/2018 5.000%, 10/01/2020 5.000%, 10/15/2031 Federal National Mortgage Association 3.500%, 09/01/2013 5.000%, 02/01/2014 5.000%, 05/01/2023 5.500%, 09/01/2025 5.500%, 02/01/2033 5.290%, 11/25/2033 5.500%, 12/01/2035 5.000%, 06/01/2038 6.500%, 02/25/2044 6.500%, 05/25/2044 General Electric Capital Commercial Mortgage Corporation 4.706%, 05/10/2043 Government National Mortgage Association 4.500%, 05/20/2014 5.500%, 10/20/2015 3.727%, 03/16/2027 6.000%, 12/15/2031 6.000%, 02/15/2032 7.000%, 07/15/2032 5.000%, 07/15/2033 4.828%, 11/16/2033 6.000%, 10/15/2036 JPMorgan Chase Commercial Mortgage FinanceCorp. 5.050%, 12/12/2034 Mortgage IT Trust 1.506%, 02/25/2035 (a) Nomura Asset Acceptance Corporation 6.500%, 03/25/2034 (Acquired 01/20/2004, Cost $23,439) (b) 6.500%, 10/25/2034 (Acquired 08/18/2004, Cost $38,078) (b) Residential Asset Securitization Trust 4.750%, 02/25/2019 Small Business Administration Participation Certificates 5.080%, 11/01/2022 5.570%, 03/01/2026 Vendee Mortgage Trust 5.750%, 11/15/2032 Wachovia Bank Commercial Mortgage Trust 4.445%, 11/15/2035 5.484%, 07/15/2041 (a) Wells Fargo Mortgage Backed Securities Trust 4.420%, 10/25/2033 (a) 4.780%, 07/25/2036 (a) TOTAL MORTGAGE BACKED SECURITIES (Cost $3,828,649) MUNICIPAL BONDS - 16.73% Barrington, IL Build America Unlimited General Obligation 5.370%, 12/15/2024 Chicago, IL Board of Education Build America Unlimited General Obligation 6.038%, 12/01/2029 Chicago, IL Metropolitan Water Reclamation District Build America General Obligation 5.720%, 12/01/2038 Dallas County, TX Hospital District Build America General Obligation 5.348%, 08/15/2022 Indiana Public Schools Multi-School Building Corp. Build America Revenue Bond 4.900%, 07/15/2022 Los Angeles, CA Unified School District Build America Unlimited General Obligation 5.755%, 07/01/2029 New York, NY Build America Unlimited General Obligation 5.206%, 10/01/2031 Pueblo, CO Board of Waterworks Build America Revenue Bond 5.700%, 11/01/2029 State of Delaware Build America Unlimited General Obligation 4.700%, 10/01/2021 State of Maryland Build America Unlimited General Obligation 4.550%, 08/15/2024 State of Mississippi Unlimited General Obligation 5.539%, 10/01/2029 State of Tennessee Unlimted General Obligation 4.521%, 05/01/2021 State of Texas Build America Unlimited General Obligation 5.517%, 04/01/2039 State of Washington Build America Unlimited General Obligation 4.736%, 08/01/2024 University of California Build AmericaRevenue Bond 5.770%, 05/15/2043 University of Michigan Build America Revenue Bond 4.926%, 04/01/2024 6.172%, 04/01/2030 University of Minnesota Build America Revenue Bond 4.455%, 08/01/2025 Utah State Building Ownership Authority Build America Revenue Bond 5.768%, 05/15/2030 Washington, MD Suburban Sanitation District Build America Unlimited General Obligation 4.800%, 06/01/2025 York County, SC Fort Mill School District Build America Unlimited General Obligation 5.500%, 03/01/2028 TOTAL MUNICIPAL BONDS (Cost $2,998,637) U.S. GOVERNMENT AGENCY ISSUES - 1.73% Federal Home Loan Bank 4.840%, 01/25/2012 4.500%, 01/15/2014 TOTAL U.S. GOVERNMENT AGENCY ISSUES (Cost $284,630) U.S. TREASURY OBLIGATIONS - 8.10% U.S. Treasury Bonds - 2.24% 5.375%, 02/15/2031 U.S. Treasury Inflation Index Bonds - 1.10% 2.375%, 01/15/2025 U.S. Treasury Inflation Index Notes - 4.76% 3.000%, 07/15/2012 1.875%, 07/15/2013 2.000%, 01/15/2014 TOTAL U.S. TREASURY OBLIGATIONS (Cost $1,363,334) SHORT-TERM INVESTMENTS - 15.92% Commerical Paper - 7.56% American Express Company 0.17%, 05/02/2011 HSBC Holdings PLC 0.23%, 04/04/2011 Prudential Funding Corp. 0.23%, 04/25/2011 Money Market Funds - 8.36% Shares Federated Prime Obligations Fund, .16% (e) Fidelity Institutional Money Market, .17% (e) TOTAL SHORT-TERM INVESTMENTS (Cost $2,841,239) TOTAL INVESTMENTS - 99.29% (Cost $16,923,327) OTHER ASSETS IN EXCESS OF LIABILITIES - 0.71% TOTAL NET ASSETS - 100.00% $ (a) The coupon rate shown on the variable rate securities represents the rates at March 31, 2011. (b) Security exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration normally to qualified institutional buyers.As of March 31, 2011these securities represented 0.13% of total net assets. (c) Foreign Issuer. (d) The obligations of certain U.S. Government-Sponsored entities are neither issued nor guaranteed by the United States Treasury. (e) The rate quoted is the annualized seven-day effective yield as of March 31, 2011. The Global Industry Classificaiton Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC ("S&P").GICS is a service mark of MSCI and S&P has been licensied for use by U.S. Bancorp Funds Services, LLC. (f) The cost basis of investments for federal income tax purposes at March 31, 2011 was as follows*: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation Net unrealized appreciation $ There is no difference between cost of investments for financial reporting and cost of investments for federal incom tax. (g) Summary of Fair Value Exposure at March 31, 2011 Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's net assets as of March 31, 2011: Level 1 Level 2 Level 3 Total Fixed Income Asset Backed Securities $ - $ $ - $ Corporate Bonds - - Mortgage Backed Securities - - Municipal Bonds - - U.S. Government Agency Issues - - U.S. Treasury Obligations - - Total Fixed Income - - Short Term Investments - Total Investments in Securities $ $ $ - $ 17,717,580 The Fund did not invest in any Level 3 securities during the period.The Fund did not have transfers into or out of Level 1 or Level 2 during the period. Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)COUNTRY Mutual Funds Trust By (Signature and Title)/s/ Philip T. Nelson Philip T. Nelson, President Date 5/27/11 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)*/s/ Philip T. Nelson Philip T. Nelson, President Date 5/27/11 By (Signature and Title)*/s/ Alan K. Dodds Alan K. Dodds, Treasurer Date 5/27/11 * Print the name and title of each signing officer under his or her signature.
